               Case 2:20-cr-00219-WBS Document 19 Filed 01/19/21 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 BRIAN A. FOGERTY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-219-WBS
12                                 Plaintiff,             STIPULATION REGARDING USE OF
                                                          VIDEOCONFERENCING DURING PLEA
13                           v.                           HEARING; FINDINGS AND ORDER
14   ASHLEY MARIE AURICH,                                 DATE: January 19, 2021
                                                          TIME: 9:00 a.m.
15                                 Defendant.             COURT: Hon. William B. Shubb
16

17                                                BACKGROUND

18          On November 18, 2020, an information was filed charging defendant Ashley Marie Aurich with

19 one count of Falsification of Records in a Federal Investigation, in violation of 18 U.S.C. § 1519. ECF

20 No. 1. Aurich was arraigned on November 23, 2020, and the case was set for a change of plea hearing
21 to be held on December 7, 2020. ECF No. 6. However, at the parties’ request, the change of plea

22 hearing was continued to January 19, 2021. ECF No. 13.

23          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act

24 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

25 District Judges to authorize plea and sentencing hearings by video or telephonic conference when 1)

26 such hearings “cannot be conducted in person without seriously jeopardizing public health and safety;”
27 and 2) “the district judge in a particular case finds for specific reasons that the plea or sentencing in that

28 case cannot be further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23

       STIPULATION REGARDING HEARING                       1
30
                 Case 2:20-cr-00219-WBS Document 19 Filed 01/19/21 Page 2 of 5


 1 § 15002(b)(2).

 2          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 3 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 4 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 5 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 6 functioning of the federal courts generally.”

 7          On June 29, 2020, the Chief Judge of this District, per General Order 620, also made the findings

 8 required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal Procedure

 9 and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted
10 in person without seriously jeopardizing public health and safety.” On January 4, 2021, the Chief Judge

11 renewed those findings in General Order 628. Accordingly, the findings of the Judicial Conference and

12 General Order 628 establish that plea and sentencing hearings cannot take safely take place in person.

13          In order to authorize change of plea hearings by remote means, however, the CARES Act—as

14 implemented by General Orders 620 and 628—also requires district courts in individual cases to “find,

15 for specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

16 serious harm to the interests of justice.” General Order 628 further requires that the defendant consent

17 to remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

18 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

19 teleconference.

20          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

21 General Order 628 have been satisfied in this case. They request that the Court enter an order making

22 the specific findings required by the CARES Act and General Order 628. Specifically, for the reasons

23 further set forth below, the parties agree that:

24          1)       The change of plea hearing in this case cannot be further delayed without serious harm to

25 the interest of justice, given the public health restrictions on physical contact and court closures existing

26 in the Eastern District of California and the need to resolve this case in a timely manner;
27          2)       The defendant waives her physical presence at the hearing and consents to remote

28 hearing by videoconference and counsel joins in that waiver.

      STIPULATION REGARDING HEARING                       2
30
                 Case 2:20-cr-00219-WBS Document 19 Filed 01/19/21 Page 3 of 5


 1                                                STIPULATION

 2          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 3 through defendant’s counsel of record, hereby stipulate as follows:

 4          1.       The Governor of the State of California declared a Proclamation of a State of Emergency

 5 to exist in California on March 4, 2020.

 6          2.       On March 13, 2020, the President of the United States issued a proclamation declaring a

 7 National Emergency in response to the COVID-19 pandemic.

 8          3.       In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

 9 other public health authorities have suggested the public avoid social gatherings in groups of more than
10 10 people and practice physical distancing (within about six feet) between individuals to potentially

11 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact.

12          4.       These social distancing guidelines – which are essential to combatting the virus – are

13 generally not compatible with holding in-person court hearings.

14          5.       On March 17, 2020, the Chief Judge issued General Order 611, noting the President and

15 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

16 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

17 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

18 commence before May 1, 2020.

19          6.       On March 18, 2020, General Order 612 issued. The Order closed each of the courthouses

20 in the Eastern District of California to the public. It further authorized assigned district court judges to
21 continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial Act. General

22 Order 612 incorporated General Order 611’s findings regarding the health dangers posed by the

23 pandemic.

24          7.       On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

25 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

26 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration
27 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

28 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

       STIPULATION REGARDING HEARING                      3
30
                 Case 2:20-cr-00219-WBS Document 19 Filed 01/19/21 Page 4 of 5


 1 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

 2 district judges; two of those positions are currently vacant). The report further explained that a backlog

 3 of cases exists that “can only start to be alleviated” when the CDC lifts its guidance regarding gatherings

 4 of individuals.

 5          8.       On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

 6 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 7          9.       On May 13, 2020, General Order 618 issued, continuing court closures until further

 8 notice and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 9          10.      Given these facts, it is essential that Judges in this District resolve as many matters as

10 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

11 hearings now, this District will be in a better position to work through the backlog of criminal and civil

12 matters once in-person hearings resume.

13          11.      The change of plea hearing in this case accordingly cannot be further delayed without

14 serious harm to the interests of justice. If the Court were to delay this hearing until it can be held in-

15 person, it would only add to the enormous backlog of criminal and civil matters facing this Court, and

16 every Judge in this District, when normal operations resume.

17                                      [The remainder of this page is blank.]

18

19

20
21

22

23

24

25

26
27

28

       STIPULATION REGARDING HEARING                       4
30
                 Case 2:20-cr-00219-WBS Document 19 Filed 01/19/21 Page 5 of 5


 1          12.      Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

 2 teleconference. Counsel joins in this consent.

 3          IT IS SO STIPULATED.

 4
     Dated: January 14, 2021                                   MCGREGOR W. SCOTT
 5                                                             United States Attorney
 6
                                                               /s/ BRIAN A. FOGERTY
 7                                                             BRIAN A. FOGERTY
                                                               Assistant United States Attorney
 8

 9
     Dated: January 14, 2021                                   /s/ JOHNNY L. GRIFFIN, III
10                                                             JOHNNY L. GRIFFIN, III
11                                                             Counsel for Defendant
                                                               Ashley marie aurich
12
                                               FINDINGS AND ORDER
13
            1.       The Court adopts the findings above.
14
            2.       Further, the Court specifically finds that:
15
                     a)     The change of plea hearing in this case cannot be further delayed without serious
16
            harm to the interest of justice;
17
                     b)     The defendant has waived her physical presence at the hearing and consents to
18
            remote hearing by videoconference; and
19
            3.       Therefore, based on the findings above, and under the Court’s authority under § 15002(b)
20
     of the CARES Act and General Order 628, the change of plea hearing in this case will be conducted by
21
     videoconference.
22
     IT IS SO FOUND AND ORDERED.
23
     Dated: January 19, 2021
24

25

26
27

28

      STIPULATION REGARDING HEARING                        5
30
